DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 1/4/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20, 22, 31, 34-36, 38 and 50 have been amended.
Claims 52-53 are new.
Claim 20-53  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 20, 22, 31, 34-36, 38 and 50, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Clements et al., Derenne et al. and LaLonde et al. do not teach “deriving, by the computer processor, using the extracted one or more current behavioral markers, a determination of whether the patient has adhered to one or more predefined procedures for administering medication, and a first confidence level of the determination,” etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 20-53 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 20 and 36 is/are directed to the abstract idea of “monitoring medication adherence,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of 
Claim(s) 20 and 36 is/are directed to the abstract idea of “monitoring medication adherence,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 20-53 recite an abstract idea.
The claim(s) recite(s) in part, system/method for performing the steps of “deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, deriving patient classifications, modifying personalized prompts, outputting new personalized prompts,” etc. that is “monitoring medication adherence,” etc. The limitation of “deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, deriving patient classifications, modifying personalized prompts, outputting new personalized prompts,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, deriving patient classifications, modifying personalized prompts, outputting new personalized prompts,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes
The claim(s) recite(s) in part, system/method for performing the steps of “deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, deriving patient classifications, modifying personalized prompts, outputting new personalized prompts,” etc., that is “monitoring medication adherence,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 20-53 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems (Applicant’s Specification [0018], [0031], [0032], [0034]), etc.) to perform steps of “deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, deriving patient classifications, modifying personalized prompts, outputting new personalized prompts,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems, etc.). At paragraph(s) [0018], [0031], [0032], [0034], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems,” etc. to perform the functions of “deriving personalized prompts, outputting personalized prompts, capturing video sequences, extracting behavioral markers, deriving determinations and confidence levels, updating attribute histories, deriving patient classifications, modifying personalized prompts, outputting new personalized prompts,” etc. The recited “webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 20-53 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 21-25 and 37-53 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 21-25 and 37-53 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that 
Although dependent claims 21-25 and 37-53 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not 

Response to Arguments
Applicant’s arguments filed 1/4/2021 with respect to claims 20-53 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 1/4/2021.
Applicant’s arguments filed on 1/4/2021 with respect to claims 20-53 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Clements et al., Derenne et al. and LaLonde et al. do not render obvious the present invention because Clements et al., Derenne et al. and LaLonde et al. do not disclose “deriving, by the computer processor, using the extracted one or more current behavioral markers, a determination of whether the patient has adhered to one or more predefined procedures for administering medication, and a first confidence level of the determination,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Clements et al., Derenne et al. and LaLonde et al. to the amended limitations have been found persuasive. Clements et al., Derenne et al. and LaLonde et al. do not teach “deriving, by the computer processor, using the extracted one or more current behavioral markers, a determination of whether the patient has adhered to one or more predefined procedures for administering medication, and a first confidence level of the determination,” etc. Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Step 2B  – Well Known and Conventional 
The seven (7) elements employed to process said information (i.e. webcams, laptops, smartphones, dashboards, inhaler apparatuses, injectable apparatuses, visual acquisition systems), are known and conventional (See Applicant’s Specification [0018], [0031], [0032], [0034]; LaLonde et al. (US 2009/0058635) [0072] patient medical device 13; cameras). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility (Cf. Alice, 134 S. Ct at 2358). LaLonde et al. and Derenne et al. are only cited: 1. to show that Applicant’s combination of additional elements are routine, and 2. to show the state of the art in light of Applicant’s filing and priority dates.
Generic Components Collecting, Storing and Displaying Data
Further, Applicant’s claims are directed to monitoring medication adherence (Applicant’s Specification, [0002]). Similar claims have previously been determined to be directed to patent-ineligible subject matter. See, e.g., Elec. Power Group, 830 F.3d at 1353 (holding claims that, inter alia, “collect[],” “analyz[e],” and “display[]” information are directed to abstract ideas). Applicant’s argument that “deriving... a patient classification for the patient as a function of (a) the updated patient attribute history in relation to a larger patient population, (b) the determination of whether the patient has adhered to the one or more predefined procedures for administering medication, and (c) the first confidence level of the determination," as recited in amended claims 20 and 36, is not "well-understood, routine, conventional activity in the field," is not persuasive. Applicant’s specification demonstrates that Applicant’s claims are directed to the use of generic computer components performing conventional data collection, data analysis and display of information to carry out the claimed invention. Applicant’s argument is not persuasive.




Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
De Bruin et al. (US 2011/0119212) disclose an expert system for determining patient treatment response.
Jensen et al. (US 2011/0270052) disclose ingestion-related biofeedback and personalized medical therapy method and system.
Koelewijn-van Loon et al. 200 (Reference U) disclose improving patient adherence to lifestyle advice (IMPALA).
Elliott et al. 2009 (Reference V) disclose standardised assessment of patients’ capacity to manage medications: a systematic review of published instruments.



Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./





/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626